DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112.
The rejection of claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn as a result of applicants arguments being persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. 2018/0261020 to Petousis et al. (Petousis)
With respect to claims 1 and 9, Petousis discloses a vehicle telematics device comprising: 
a processor and a memory storing a dynamic telematics messaging application (FIG. 2-3, 6) (¶12 “receiving vehicle sensor data, receiving a prioritization request, prioritizing vehicle sensor data, scheduling vehicle sensor data, determining network quality, transforming vehicle sensor data into message data, transmitting message data, and storing message data”) (¶62 “Transforming vehicle sensor 
a plurality of accumulators (¶¶ 49-55 “assigning and transferring vehicle sensor data to an available buffer, and assigning and transferring vehicle sensor data to the transformation module . . . Determining available buffers can include, in a first variation, determining if any ( or all) buffers are full ( e.g., via a flag set when a buffer fills) . . . Assigning and transferring vehicle sensor data to an available buffer can, for example, be performed based on the category, size, priority, or any other suitable characteristic of the vehicle sensor data. There can be any suitable number of buffers, designated in any suitable manner. For example, there can be a number of buffers equal to the number of categories of vehicle sensor data”; ¶ 56 “buffered data (e.g., vehicle sensor data stored in a buffer)”) (¶72 “as shown in FIG. 4, the raw data (e.g., vehicle sensor data) is received at a prioritization module that assigns importance to the raw data and categorizes it into critical, operations, and user applications data streams before transferring it to the scheduler”; ¶ 26 “Vehicle sensor data is preferably raw data collected from a sensor of the vehicle, but can be any suitable form of data derived from vehicle sensors. Raw data shall be understood to mean data that is a lossless representation of all information collected by a sensor or sensors”; claim 1 “vehicle sensor data comprises one or more of raw data collected by one or more on-board sensors of a vehicle”); and 
a communications interface (¶63 “Transmitting message data is preferably performed by a transmitter (e.g., transmission module) of the vehicle using a wireless network (e.g., 3G, 5G, LTE, Wi-Fi, etc.), a wired connection (e.g., an Ethernet connection while the vehicle is parked), a combination of wireless networks and wired connections”) (i.e., FIG .6, to/ from cloud “requests and importances”, to cloud from “high, med, low BW” from could to “prediction and network selection”); 
wherein the dynamic telematics messaging application directs the processor to: 
obtain a first message data describing a requested set of sensor data from a set of different sensor devices using the communications interface (Fig. 1 “receiving a user query”) (¶28 “prioritization request (e.g., a remote query specifies a type of data or combination of data)”; ¶32 “in the remote computing system ( e.g., wherein the third-party application generates a remote query specifying the data types and associated importance)”); ¶ 27 “Derivative (e.g., derived) data can be specified and/or based on preferences specified in the prioritization request ( e.g., prioritization request). As such, preferences can include an explicit ranked list of vehicle data types, a ranked list of categories of vehicle data ( e.g., one dimensional vector data, 2D image data, 3D point cloud data, etc.); 
dynamically reconfigure the plurality of accumulators to measure the requested set of sensor data by assigning a different accumulator of the plurality of accumulators to each sensor data of the set of sensor data to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices (¶ 37 “Prioritization requests can include requests for one or more data types . . . secondary data storage parameters ( e.g., which data to be stored, sampling frequency of various data types, etc.), and any other suitable requests”) (claim 10 “generating the vehicle sensor data schedule includes: identifying a data buffer from a plurality of different data buffers for temporarily storing a first subset of the one or more vehicle sensor data types of the vehicle sensor data”; ¶ 44 “Scheduling vehicle sensor data functions to determine the buffer to which vehicle sensor data should be transferred”; ¶¶ 49-55 “scheduler can determine an optimum subset of vehicle sensor data to transmit in order to maximize the overall priority . . . dynamic programming can be used in order to find the optimum subset . . . There are preferably multiple buffers, such that determining transmission order includes discriminating between different buffers . . . queuing order in which vehicle sensor data is transferred to the buffer and/or is ordered within the buffer . . . data can be designated for transmission first, and thus transferred to a buffer designated for high priority transmission . . . determining available buffers, assigning and transferring vehicle sensor data to an available buffer, and assigning and transferring vehicle sensor data to the transformation module . . . Determining available buffers can include, in a first variation, determining if any ( or all) buffers are full ( e.g., via a flag set when a buffer fills) . . . Assigning and transferring vehicle sensor data to an available buffer can, for example, be performed based on the category, size, priority, or any other suitable characteristic of the vehicle sensor data. There can be any suitable number of buffers, designated in any suitable manner. For example, there can be a number of buffers equal to the number of categories of vehicle sensor data”; ¶ 56 “buffered data (e.g., vehicle sensor data stored in a buffer)”); ¶ 61 “providing vehicle sensor data to the appropriate buffer”; ¶ 69-70 “reprioritizing vehicle sensor data . . . reprioritized upon reception of data (e.g., at the buffer from a remote computing system, etc.) . . . updated priority . . . reprioritized vehicle sensor . . . data can be: moved to a different buffer (e.g., based on the newly determined priority . . . vehicle sensor data . . . embedded sensors, GPS, LiDAR . . . cameras . . . data is then transmitted to the appropriate buffer”; ¶72 “as shown in FIG. 4, the raw data (e.g., vehicle sensor data) is received at a prioritization module that assigns importance to the raw data and categorizes it into critical, operations, and user applications data streams before transferring it to the scheduler . . . as shown in FIG. 5, the cloud applications can generate remote requests (e.g., that include importance information and/or prioritization schemes to be applied to the vehicle sensor data) and transmit the remote requests to the prioritization module”; claim 1 “collecting vehicle sensor data obtained from the one or more onboard vehicle sensors, wherein vehicle sensor data comprises one or more of raw data collected by one or more on-board sensors of a vehicle . . . prioritizing vehicle sensor data includes identifying a level of importance for each of a plurality of vehicle sensor data types included in the vehicle sensor data . . . identifying a storage scheme selected from a hierarchy of data storage types for each of the plurality of vehicle sensor data types . . . selectively converting one or more of the vehicle sensor data types of the vehicle sensor data to a messaging format based on the prioritization”); and
 transmit a second message data describing the measured set of sensor data (¶40 “determining a header for a message packet. The message packet can be determined through transforming vehicle sensor data into message data, as discussed below. The message packet can include a piece of vehicle sensor data (e.g., the requested piece of data)”; ¶62-63) (claim 1 “transforming by the transformation module vehicle sensor data into message data, wherein the transforming includes selectively converting one or more of the vehicle sensor data types of the vehicle sensor data to a messaging format based on the prioritization; and transmitting by the wired or wireless transmitters, via one or more selected communication channels, the message data according to the vehicle sensor data schedule”) 

With respect to claim 17, Petousis discloses a vehicle telematics device comprising: 
a first processing engine directed to generate status reports (¶62 “Transforming vehicle sensor data into message data functions to convert vehicle sensor data into a suitable format for storage and/or transmission, after receipt of the vehicle sensor data from the scheduling module”) (FIG. 1) (¶40 “The message packet can include a piece of vehicle sensor data (e.g., the requested piece of data), the vehicle sensor data and associated sensor measurements (e.g., concurrently recorded sensor measurements, such as geolocation) or tags (e.g., object classes), or include any other suitable data” ¶63, ¶26 “vehicle sensor data can be compressed, derived data (e.g., derivative messages based on sensor data), compounded or combined data ( e.g., fused data from multiple sensors, point clouds, feature parameters, object parameters, detected gradients, changes between sequential image frames, errors between a predetermined data model and actual measured data, classification of a data type, detected anomalies above a baseline, etc.), Derivative (e.g., derived) data can be specified and/or determined based on a remote request (e.g., specified processing module is activated, and a processing method specified in the remote request is applied to vehicle sensor data to generate the derived data), based on predetermined rules (e.g., always determined, and then stored and/or discarded), based on an application or client (e.g., wherein an on-board or remote third-party application associated with the vehicle requests certain types of derivative data), or determined in any suitable manner”); 
a second processing engine directed to process sensor data (¶3 “a new and useful method for processing vehicle sensor data”) (¶26 “a processing method specified in the remote request is applied to vehicle sensor data to generate the derived data)”)(¶28 “vehicle sensor data analysis”) (¶ 32 “application for monitoring vehicle anomalies can classify anomalous suspension patterns as high-priority”) (¶ 34 “categories include critical vehicle sensor data ( e.g., data relevant to real-time nominal operation of the vehicle)”) (claim 14 “prioritizing using vehicle sensor data analysis, and prioritizing using derivative data of the vehicle sensor data”) (¶26 “errors between a predetermined data model and actual measured data, classification of a data type, detected anomalies above a baseline, etc.); 
a third processing engine directed to transcode message data for the first and second processing engines (¶ 62 “transforming vehicle sensor data into message data is based on the vehicle sensor data 
a communications interface connected to the diagnostic port of a vehicle (¶ 22 “The vehicle system can also include a wireless communication system (e.g., Wi-Fi, Bluetooth, cellular 3G, cellular 4G, cellular 5G, multiple-input multiple-output or MIMO, one or more radios, or any other suitable wireless communication system or protocol)”) (¶ 31 “system can define and/or learn a nominal range for sensor data and send sensor data at lower resolution and/or frequency while sensor data values are within the nominal range . . . system establishes nominal signal characteristics ( e.g., value, behavior) for each sensor and characteristics of how sensor signals are interrelated . . . when one or more of the sensors of the group deviates from the nominal signal characteristics”) (¶25 “vehicle sensor data is preferably received through wired connections between vehicle sensor(s) and the vehicle computing system (e.g., the CAN bus)”) (¶ 22 “data transfer bus ( e.g., CAN, FlexRay)”) (¶ 32 “application for monitoring vehicle anomalies can classify anomalous suspension patterns as high-priority”) (¶ 34 “categories include critical vehicle sensor data ( e.g., data relevant to real-time nominal operation of the vehicle)”) (¶26 “errors between a predetermined data model and actual measured data, classification of a data type, detected anomalies above a baseline, etc.); -Page 4of14-Application No. 15/828,102 
Art Unit: 3667Docket No.: C13-04752/84611-325102a plurality of accumulators configured to store sensor data from a plurality of different sensor devices of the vehicle via the communications interface (¶¶ 49-55 “assigning and transferring vehicle sensor data to an available buffer, and assigning and transferring vehicle sensor data to the transformation module . . . Determining available buffers can include, in a first variation, determining if any ( or all) buffers are full ( e.g., via a flag set when a buffer fills) . . . Assigning and transferring vehicle sensor data to an available buffer can, for example, be performed based on the category, size, priority, or any other suitable characteristic of the vehicle sensor data. There can be any suitable number of buffers, designated in any suitable manner. For example, there can be a number of buffers equal to the number of categories of vehicle sensor data”; ¶ 56 “buffered data (e.g., vehicle sensor data stored in a buffer)”) (¶72 “as shown in FIG. 4, the raw data (e.g., vehicle sensor data) is received at a prioritization module that assigns importance to the raw data and categorizes it into critical, operations, and user applications data 
a memory comprising a dynamic telematics messaging application, wherein the dynamic telematics messaging application directs the processor to: 
obtain a first message data in a first message format from a dynamic telematics server system and transcode the first message data to a second format using the third processing engine and process the transcoded message data using the appropriate processing engine (Fig. 1 “receiving a user query”) (¶28 “prioritization request (e.g., a remote query specifies a type of data or combination of data)”; ¶32 “in the remote computing system ( e.g., wherein the third-party application generates a remote query specifying the data types and associated importance)”); ¶ 27 “Derivative (e.g., derived) data can be specified and/or determined based on a remote request (e.g., specified processing module is activated, and a processing method specified in the remote request is applied to vehicle sensor data to generate the derived data)”; ¶28 “a prioritization request (e.g., a remote query specifies a type of data or combination of data)”); ¶30 “ranking the varying vehicle sensor data types within the vehicle sensor data according to a determined level of importance of the data contents of the vehicle sensor data types to the vehicle and/or according to external request by a remote computing system”; ¶ 33 “prioritization based on data content includes ranking the relative priority of the vehicle sensor data, based on preferences specified in the prioritization request ( e.g., prioritization request). As such, preferences can include an explicit ranked list of vehicle data types, a ranked list of categories of vehicle data ( e.g., one dimensional vector data, 2D image data, 3D point cloud data, etc.; ¶¶ 37-38, 70, 17); 
dynamically reconfigure the plurality of accumulators to measure a set of sensor data from a set of vehicle devices by assigning a different accumulator of the plurality of accumulators to each sensor data of the set of sensor data to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices based on the transcoded message data; 
which data to be stored, sampling frequency of various data types, etc.), and any other suitable requests”) (claim 10 “generating the vehicle sensor data schedule includes: identifying a data buffer from a plurality of different data buffers for temporarily storing a first subset of the one or more vehicle sensor data types of the vehicle sensor data”; ¶ 44 “Scheduling vehicle sensor data functions to determine the buffer to which vehicle sensor data should be transferred”; ¶¶ 49-55 “scheduler can determine an optimum subset of vehicle sensor data to transmit in order to maximize the overall priority . . . dynamic programming can be used in order to find the optimum subset . . . There are preferably multiple buffers, such that determining transmission order includes discriminating between different buffers . . . queuing order in which vehicle sensor data is transferred to the buffer and/or is ordered within the buffer . . . data can be designated for transmission first, and thus transferred to a buffer designated for high priority transmission . . . determining available buffers, assigning and transferring vehicle sensor data to an available buffer, and assigning and transferring vehicle sensor data to the transformation module . . . Determining available buffers can include, in a first variation, determining if any ( or all) buffers are full ( e.g., via a flag set when a buffer fills) . . . Assigning and transferring vehicle sensor data to an available buffer can, for example, be performed based on the category, size, priority, or any other suitable characteristic of the vehicle sensor data. There can be any suitable number of buffers, designated in any suitable manner. For example, there can be a number of buffers equal to the number of categories of vehicle sensor data”; ¶ 56 “buffered data (e.g., vehicle sensor data stored in a buffer)”); ¶ 61 “providing vehicle sensor data to the appropriate buffer”; ¶ 69-70 “reprioritizing vehicle sensor data . . . reprioritized upon reception of data (e.g., at the buffer from a remote computing system, etc.) . . . updated priority . . . reprioritized vehicle sensor . . . data can be: moved to a different buffer (e.g., based on the newly determined priority . . . vehicle sensor data . . . embedded sensors, GPS, LiDAR . . . cameras . . . data is then transmitted to the appropriate buffer”; ¶72 “as shown in FIG. 4, the raw data (e.g., vehicle sensor data) is received at a prioritization module that assigns importance to the raw data and categorizes it into critical, operations, and user applications data streams before transferring it to the scheduler . . . as shown in FIG. 5, the cloud applications can generate remote requests (e.g., that include importance information and/or prioritization schemes to be applied to the vehicle sensor data) and identifying a storage scheme selected from a hierarchy of data storage types for each of the plurality of vehicle sensor data types . . . selectively converting one or more of the vehicle sensor data types of the vehicle sensor data to a messaging format based on the prioritization”)
generate a second message data based on the sensor data stored by the plurality of accumulators and provide the second message data (¶40 “determining a header for a message packet. The message packet can be determined through transforming vehicle sensor data into message data, as discussed below. The message packet can include a piece of vehicle sensor data (e.g., the requested piece of data)”; ¶62-63) (claim 1 “transforming by the transformation module vehicle sensor data into message data, wherein the transforming includes selectively converting one or more of the vehicle sensor data types of the vehicle sensor data to a messaging format based on the prioritization; and transmitting by the wired or wireless transmitters, via one or more selected communication channels, the message data according to the vehicle sensor data schedule”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0216889 to Marko et al. (hereinafter “Marko”) in view of U.S. Patent Application Publication No. 2007/0185646 to Anke et al. (“Anke”) 
With respect to claims 1 and 9, Marko discloses a vehicle telematics device (12, 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) comprising:
a processor (¶ 61 “extensive and interactive algorithms which are not practical to implement fully on-board the vehicle or other monitored apparatus”) (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 3–6) 
a memory storing a dynamic telematics messaging application (FIG. 1; 25/26, FIG. 2) (claim 23 “messages from said computation center in response to a classification of transmitted samples”) (¶¶ 39–40 “OBD-II on-board diagnostics standard defines various codes which must be made available over the multiplex network . . . controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message”) (¶¶ 28–31 “Data messages sent from vehicle 10 to response center 12 are relayed over network 14 to a diagnostic database server 15 in computation center 13. Server 15 initiates an attempt to classify the data in the received message . . . [b]ased on the classification of data from vehicle 10, responsive actions are forwarded by response block 17 to telematics response center 12 (for forwarding to vehicle 10) and/or service organization 20 . . . Responsive actions sent to vehicle 10 may include the communication of new control parameters to be downloaded into and used by its electronic controllers”) (claims 11-12 “wherein said operational components include electronic modules having respective microcontrollers . . . wherein said samples include memory contents within said microcontrollers”) 
a plurality of accumulators (analyzer 55, FIG. 2, i.e., ¶44 “analysis of data signals collected from the vehicle components”; “data collection” sent to histogram accumulator in memory of analyzer 55, subset configuration 57, buffer 52 and message formatting 61, Fig. 3) (¶ 49 “Analyzer 55 includes histogram reference patterns 63 associated with particular algorithms that compile current data in a histogram accumulator 64 and compare them with reference patterns 63 to detect a trigger event”, i.e., FIG. 5, component data signals from pre-event buffer (step 77) sent to accumulators 64 for analysis by analyzer in steps (78-80) to determine if a data event occurred, i.e., ¶54 “in step 80 for a data event (i.e., an algorithm has found that specified conditions are satisfied such as tire pressure below a threshold value or a histogram of oil pressure matches a reference histogram”) (¶ 15 “collected data is a subset of all the electrical signals available within a vehicle”) (¶ “Diagnostics module 25 includes a controller 50, a pre-event buffer 51, and a post-event buffer 52. Controller 50 retrieves predetermined subsets of data as electrical signals from the various operational components (i.e., modules, sensors, and actuators) and periodically stores them within pre-event buffer”) (¶13 “a diagnostic module in the vehicle to various operational components (e.g., electronic modules, multiplex communication buses, sensors, and actuators) that generate electrical signals pursuant to their operation . . . controlled from the diagnostic unit to select the identity of the samples collected . . . contents of microcontroller memory. The collected and recorded samples may also include data from signal processing performed by the diagnostic module itself”) (claim 1 “plurality of operational components functioning in said apparatus . . . each generating respective electrical signals pursuant to their operation; a data collection memory in said apparatus storing samples of said electrical signals in a rolling buffer”) ; and
a communications interface (wireless link 11, between vehicle 10 and telematics 12) (26/27 is port for diagnostics module 25, FIG. 2);
wherein the dynamic telematics messaging application directs the processor to: 
obtain a first message data describing a requested set of sensor data from a set of different sensor devices (FIG. 3, 58 “subset selector”; 27 “subset configuration”) (¶ 42 “subset configuration 57 controls a selection of data within all the data signals available for collection and provides periodic samples to an input of pre-event buffer 51 . . . [a]t any particular sample time, a vector or collection of various data signals or parameters (e.g., including calculated parameters) are stored and treated as a unit”) (¶ 43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55”) using the communications interface (¶¶ 17-19 “scripted programs can be downloaded and can be tailored to various custom features and diagnostic needs . . . change the types . . . of the parameters recorded in response to any triggering event or remote command”) (¶28 “diagnostic database 16 which the manufacturer has compiled based on . . . the vehicle and its operational components (e.g., . . . sensors”) . . . The set of "features" extracted is determined from an analysis of the efficacy of each feature for diagnostic purposes”) (¶31 “Based on the classification of data from vehicle 10, responsive actions are forwarded by response block 17 to telematics response center 12 . . . may include the communication of new control parameters to be downloaded into and used by its electronic controllers”) (¶37 “collecting diagnostic data . . . vehicle communication bus 33, such as a standard controller area network (CAN) or a bus complying with the IEEE J1850 standard . . . Sensor 36 shares sensed data signals with the multiplex network over bus 33 and may include a temperature sensor or a pressure sensor, for example . . . diagnostic module 25 can . . . request specific data from specific components (nodes)”) (¶ 40 “Diagnostics module 25 includes a controller 50, a pre-event buffer 51, and a post-event buffer 52 . . . Controller 50 retrieves predetermined subsets of data as electrical signals from the . . . sensors . . .  and periodically stores them within pre-event buffer 51 . . . When a trigger event occurs, controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message to the telematics response center via transceiver 26”)  (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) 
dynamically reconfigure (via subset selector 58, FIG. 4) the plurality of accumulators to measure the requested set of sensor data (¶15 “dynamic reconfigurability of the data collection . . . the diagnostic module selects data to be recorded contingent upon the fault codes that are set or trigger event that has occurred”) by assigning a accumulators to the sensor data (¶ 49 “Analyzer 55 includes histogram reference patterns 63 associated with particular algorithms that compile current data histograms in a histogram accumulator 64 and compare them with reference patterns 63 to detect a trigger event”, i.e., FIG. 5, component data signals from pre-event buffer (step 77) sent to accumulators 64 for analysis by analyzer in steps (78-80) to determine if a data event occurred, i.e., ¶54 “in step 80 for a data event (i.e., an algorithm has found that specified conditions are satisfied such as tire pressure below a threshold value or a histogram of oil pressure matches a reference histogram” . . . step 81 . . . transferring the full each sample to its corresponding location in buffer 52”) (claims 1, 8 “each operational component . . . each generating respective electrical signals pursuant to their operation . . . data collection memory in said apparatus storing samples of said electrical signals in a rolling buffer . . . an analyzer in said apparatus responsive to said electrical signals for detecting a trigger event indicative of at least a potential variance of an operational component . . . transmit at least some of said stored samples in said rolling buffer at the time of said trigger event . . . said transmitted samples collected after said trigger event correspond to a second predetermined subset of said electrical signals”) (claims 17-18 “said analyzer compares at least one sample with a predetermined threshold . . . trigger event is generated in response to said comparison”) (¶ 43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55”) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) (¶ 44 “Analyzer 55 detects trigger events in response . . . a remote command event (RCE) initiated by the computation center”) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”); and
transmit a second message data describing the measured set of sensor data (“to transceiver” occurring after “message formatting”, FIG. 3) (¶ 46 “Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the 
However, Marko fails to specifically disclose assigning a different accumulator of the plurality of accumulators to each sensor data of the set of sensor data to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices.  Anke, from the same field of endeavor, discloses assigning a different accumulator of the plurality of accumulators (128_1 – 128M, FIG. 2) (¶¶ 22-23, 27) each sensor data of the set of sensor data (Sensor_1-Sensor_N, 122_1 – 122N, FIG. 2) (¶¶ 17, 20, 23) to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices (¶ 25 “the priority term database 126 may be a look-up table accessed using the sensor data packet 112 based on the predetermination of various types of sensor data 132 that may be generated by the sensors 122”) (claim 11 “storing sensor data packet in one of a plurality of priority buffers”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to apply the teaching of Anke to assign a different accumulators (i.e., Anke, 128_1 – 128M, FIG. 2) to each sensor data intended for transmission in Marko in order to prioritize transmission of different types of sensor data in order to efficiently communicate vehicle data at a beneficial cost / priority ratio (i.e., ¶¶30-31) (¶¶ 20 “assignment of this priority term may be based on a pre-existing designation of the sensor data packet 112 being associated with a corresponding priority level . . . various possible outputs of the sensors are known and priority levels are predetermined based on these possible outputs . . . sensor may generate sensor data within one of several ranges; when the data is outside of a range, this may be given a corresponding priority level . . . may include priority levels respectively labeled as "critical," "significant," "informative and "recordable."”, 25) (¶15 “data may be transmitted based on its priority level”) (¶21) (¶28 “For example, in operating the mobile device, if a vibration occurs at the rear axle of the vehicle, an event entitled "vibration at rear axis" may be created. The measured vibration data may be given a priority level of critical based on the priority term database 126. Thereupon, this sensor data may be transmitted using the available wireless medium”).
current data histograms in a histogram accumulator 64 and compare them with reference patterns 63 to detect a trigger event” wherein a plurality of current histograms inherently require a plurality of accumulators) (¶ 50 “Analyzer 55 further includes resources (e.g., memory locations . . . including a max/min value block 65 for retaining a maximum and/or minimum value of a parameter or data signal . . . moving average block 66 may be adapted to perform exponentially-weighted moving average”) such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date as a matter of design choice to assign a different accumulator of the plurality of accumulators to each requested sensor data during dynamic reconfiguration in order to relatively reduce memory requirements compared with having dedicated memory for each sensor data corresponding to each sensor device. 
With respect to claim 2, it is important to note Applicants definition of “processing engines” as detailed in the specification, for example, a first, second and third processing engine as recited in claim 17.  According to Applicants published specification (hereinafter “specification”) processing engines can be a processor 210 implemented on a single chip that is used to process different specialized data such as sensor data, report data or transcoding data (¶ 41).  Marko discloses the processor comprises a plurality of processing engines (12, 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) (¶ 61 “ extensive and interactive algorithms which are not practical to implement fully on-board the vehicle or other monitored apparatus”) (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 5–6). 
With respect to claims 3 and 11, Marko discloses at least one of the plurality of processing engines is a virtual processing engine (claim 1 “computation center located remotely from said apparatus and having a database storing representations of electrical signals for classifying nominal and irregular 
With respect to claims 4 and 10, Marko discloses a first processing engine in the plurality of processing engines is directed to transcode the first message data into a format usable by a second processing engine in the plurality of processing engines (¶¶ 39–40 “OBD-II on-board diagnostics standard defines various codes which must be made available over the multiplex network . . . controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message”) (claims 11-13 “operational components include electronic modules having respective microcontrollers, and wherein said samples include input and output signals of said microcontrollers . . . operational components include sensors and actuators, and wherein said samples include electrical signals from and to said sensors and actuator”) (claims 17-18 “said analyzer compares stored samples in said rolling buffer to a predetermined pattern”) (¶ 37 “For purposes of collecting diagnostic data, diagnostics module 25 is coupled to a vehicle communication bus 33, such as a standard controller area network (CAN) or a bus complying with the IEEE J1850 standard”) (FIG. 2-3) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”)
	With respect to claim 5, Marko discloses the first message data is encoded in a standardized message format (¶¶ 39–40 “OBD-II on-board diagnostics standard defines various codes which must be made available over the multiplex network . . . controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message”) (¶ 37 “For purposes of collecting diagnostic data, diagnostics module 25 is coupled to a vehicle communication bus 33, such as a standard change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”)
	With respect to claim 6, Marko discloses the vehicle telematics device is connected to a vehicle using the communications interface (12, 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) (¶ 61 “ extensive and interactive algorithms which are not practical to implement fully on-board the vehicle or other monitored apparatus”) (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 5–6)
	With respect to claim 7, Marko discloses the communications interface comprises a diagnostic port connector (¶ 37 “For purposes of collecting diagnostic data, diagnostics module 25 is coupled to a vehicle communication bus 33, such as a standard controller area network (CAN) or a bus complying with the IEEE J1850 standard”) (FIG. 2-3) (¶¶ 39–40 “OBD-II on-board diagnostics standard defines various codes which must be made available over the multiplex network . . . controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message”) (wireless link 11, between vehicle 10 and telematics 12) (26/27 is port for diagnostics module 25, FIG. 2).
With respect to claim 8, Marko discloses the dynamic telematics messaging application further directs the processor to: determine what sensor devices are available from the vehicle, generate configuration data based on the available sensor devices  (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶32 “information 
dynamically reconfigure the plurality of accumulators based on the configuration data (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 5–6) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶32 “information gathered for this purposes and its frequency of capture are dependent upon the behaviors of each specific vehicle system. The data capture and analysis is adjusted to provide the highest accuracy in time to failure prediction. For example, if no deterioration in a particular subsystem is noted, and the projected time to failure is extremely long, no further transmissions will be necessary unless the situation changes”) (¶43 “default subset provides a broad overall picture of vehicle performance and is used during times that substantially nominal operation of all components is present. Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) 
	With respect to claim 12, Marko discloses connecting to a vehicle via a communications interface (vehicle 10, wireless link 11, telematics 12, diagnostic computation center 13, FIG. 1) determining a plurality of available sensor devices from the vehicle (FIG. 2); generating a configuration data based on the plurality of available sensor devices (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶32 “information gathered for this purposes and its frequency of capture are dependent upon the behaviors of each specific vehicle system. The data capture and analysis is adjusted to provide the highest accuracy in time to failure prediction. For example, if no deterioration in a particular subsystem is noted, and the projected time to failure is extremely long, no further transmissions will be necessary unless the situation changes”) (¶43 “default subset provides a broad overall picture of vehicle performance and is used during times that substantially nominal operation of all components is present. Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) (¶ 44 “Analyzer 55 detects trigger events in response . . . a remote command event (RCE) initiated by the computation center”) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”); and 
reconfiguring the plurality of accumulators to store a set of sensor data from the plurality of available sensor devices (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶32 “information gathered for this purposes and its frequency of capture are dependent upon the behaviors of each specific vehicle system. The data capture and analysis is adjusted to provide the highest accuracy in time to failure prediction. For example, if no deterioration in a particular subsystem is noted, and the projected time to failure is extremely long, no further transmissions will be necessary unless the situation changes”) (¶43 “default subset provides a broad overall picture of vehicle performance and is used during times that substantially nominal operation of all components is present. Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) (¶ 44 “Analyzer 55 detects trigger events in response . . . a remote command event (RCE) initiated by the computation center”) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”).
With respect to claim 13, Marko discloses the configuration data comprises priority data describing which sensor data should be measured (¶43 “default subset provides a broad overall picture of vehicle performance and is used during times that substantially nominal operation of all components is present. Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) (¶ 44 “Analyzer 55 detects trigger events in response . . . a remote command event (RCE) initiated by the computation center”) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”).
With respect to claim 14, Marko discloses dynamically reconfiguring the plurality of accumulators further comprises updating a configuration data describing which sensor devices are available, wherein the configuration data comprises a priority data describing which sensor data should be measured dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”)
	With respect to claim 15, Marko discloses the priority data comprises a behavior profile (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”)  
	With respect to claim 16, Marko discloses the first message data is obtained from a dynamic telematics server system (12, 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) (¶ 61 “ extensive and interactive algorithms which are not practical to implement fully on-board the vehicle or other monitored apparatus”) (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 5–6).
With respect to claim 17, Marko discloses a vehicle telematics device (¶ 12 “FIG. 1 shows a vehicle 10 connected to a telematics response center 12”) (12, 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) comprising:
a first processing engine for directed to generate status reports (¶14 “The triggering event is used to automatically initiate transmission of data to the computation/decision center”) (¶ 15 “collected data is a 
a second processing engine directed to process sensor data (¶ 37 “diagnostic module 25 has complete access to all signals transmitted on bus 33 and has the ability to exchange messages with each other node in the multiplex network. Thus, diagnostic module 25 can monitor and extract existing network traffic or can request specific data from specific components (nodes)”) (FIG. 2-4)
a third processing engine directed to transcode message data for the first and second processing engines (¶ 37 “For purposes of collecting diagnostic data, diagnostics module 25 is coupled to a vehicle communication bus 33, such as a standard controller area network (CAN) or a bus complying with the IEEE J1850 standard”) (FIG. 2-3) (¶¶ 39–40 “OBD-II on-board diagnostics standard defines various codes which must be made available over the multiplex network . . . controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message”)
a communications interface connected to the diagnostic port of a vehicle (wireless link 11, between vehicle 10 and telematics 12) (26/27 is port for diagnostics module 25, FIG. 2); 
a plurality of accumulators configured to store sensor data from a plurality of different sensor devices of the vehicle via the communications interface (¶37 “collecting diagnostic data . . . vehicle communication bus 33, such as a standard controller area network (CAN) or a bus complying with the IEEE J1850 standard . . . Sensor 36 shares sensed data signals with the multiplex network over bus 33 and may include a temperature sensor or a pressure sensor, for example . . . diagnostic module 25 can . . . request specific data from specific components (nodes)”) (FIG. 3, 58 “subset selector”; 27 “subset configuration”) (¶ 42 “subset configuration 57 controls a selection of data within all the data signals available for collection and provides periodic samples to an input of pre-event buffer 51 . . . [a]t any particular sample time, a vector or collection of various data signals or parameters (e.g., including calculated parameters) are stored and treated as a unit”) (¶ 43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55”) (¶ 49 “histogram accumulator 64) (¶ 14 “a rolling buffer records the time-series sample values of a number of 
and a memory comprising a dynamic telematics messaging application (¶ 40 “controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message to the telematics response center via transceiver 26”) wherein the dynamic telematics messaging application directs the processor to: 
obtain a first message data in a first message format from a dynamic telematics server system (¶15 “dynamic reconfigurability of the data collection and on-board analysis processors based upon off-board analysis (i.e., in the central computation center) which determines the suitability and the completeness of the collected information for any particular diagnostic process”) (FIG. 5–6) (claim 21 “20 wherein said transmitter is comprised of a transceiver and wherein said predetermined analysis routine is downloaded from said computation center via said transceiver.”) (diagnostic computation center 13, FIG. 1) (¶ 28 “diagnostic computation and decision center 13 can be co-located with response center 12 or can be remotely located, such as at facilities of the vehicle manufacturer”) (¶ 31 “Responsive actions sent to vehicle 10 may include the communication of new control parameters to be downloaded into and used by its electronic controllers”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”)
transcode and process the transcoded message data using the appropriate processing engine (¶ 37 “For purposes of collecting diagnostic data, diagnostics module 25 is coupled to a vehicle 
process the transcoded message data using the appropriate processing engine  (¶ 48 “Scripted algorithms 62 perform data analysis using data signals collected by the diagnostic module”) 
dynamically reconfigure (via subset selector 58, FIG. 4) the plurality of accumulators to measure the requested set of sensor data (¶15 “dynamic reconfigurability of the data collection . . . the diagnostic module selects data to be recorded contingent upon the fault codes that are set or trigger event that has occurred”) by assigning a accumulators to the sensor data (¶ 49 “Analyzer 55 includes histogram reference patterns 63 associated with particular algorithms that compile current data histograms in a histogram accumulator 64 and compare them with reference patterns 63 to detect a trigger event”, i.e., FIG. 5, component data signals from pre-event buffer (step 77) sent to accumulators 64 for analysis by analyzer in steps (78-80) to determine if a data event occurred, i.e., ¶54 “in step 80 for a data event (i.e., an algorithm has found that specified conditions are satisfied such as tire pressure below a threshold value or a histogram of oil pressure matches a reference histogram” . . . step 81 . . . transferring the full buffer contents to yet another temporary memory block . . . parameter subset corresponding to the event ID . . . subset reconfigured in step 83”) (¶45 “sample data within the new subset is directed through configuration 57 to post-event buffer 52 . . . switch 60 can be used to direct each sample to its corresponding location in buffer 52”) (claims 1, 8 “each operational component . . . each generating respective electrical signals pursuant to their operation . . . data collection memory in said apparatus storing samples of said electrical signals in a rolling buffer . . . an analyzer in said apparatus responsive to said electrical signals for detecting a trigger event indicative of at least a potential variance of an operational component . . . transmit at least some of said stored samples in said rolling buffer at the time of said trigger event . . . said transmitted samples collected after said trigger event correspond to a second predetermined subset of said electrical signals”) (claims 17-18 “said analyzer compares at least one sample with a predetermined threshold . . . trigger event is generated in response to said comparison”) (¶ 43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater selected by subset selector 58 in response to an event ID generated by analyzer 55”) (¶ 51 “Scripted algorithms 62 together with histogram reference patterns 63 can be updated using new or modified algorithms or patterns which can be downloaded from the telematics response center and which may typically originate at the computation center.”) (¶ 19 “The system can be programmed to change the types, frequencies and identities of the parameters recorded in response to any triggering event or remote command”) (¶43 “Upon occurrence of a trigger event, a subset tailored to provide data of greater relevance to conditions associated with the cause of the trigger event is selected by subset selector 58 in response to an event ID generated by analyzer 55.”) (¶ 44 “Analyzer 55 detects trigger events in response . . . a remote command event (RCE) initiated by the computation center”) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”); and
generate a second message data based on the sensor data stored by the plurality of accumulators; and provide the second message data (“to transceiver” occurring after “message formatting”, FIG. 3) (¶ 46 “Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center”) (¶14 “the rolling buffer captures information both prior to and after the trigger event in order to provide information on system operation immediately prior to fault detection and immediately after it”).
However, Marko fails to specifically disclose assigning a different accumulator of the plurality of accumulators to each sensor data of the set of sensor data to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices.  Anke, from the same field of endeavor, discloses assigning a different accumulator of the plurality of accumulators (128_1 – 128M, FIG. 2) (¶¶ 22-23, 27) each sensor data of the set of sensor data (Sensor_1-Sensor_N, 122_1 – 122N, FIG. 2) (¶¶ 17, 20, 23) to store the assigned sensor data received from a corresponding sensor device of the set of different sensor devices (¶ 25 “the priority term database 126 may be a look-up table accessed using the sensor data packet 112 based on the predetermination of various types of sensor data 132 that may be generated by the sensors 122”) 

In addition, assigning a different accumulator of the plurality of accumulators to each sensor data is obvious for the additional reason that Marko at least suggests assigning a different accumulator of the plurality of accumulators to each sensor data since: 1) the histogram accumulator 64 stores multiple data histograms simultaneously (¶49 “particular algorithms that compile current data histograms in a histogram accumulator 64 and compare them with reference patterns 63 to detect a trigger event” wherein a plurality of current histograms inherently require a plurality of accumulators) (¶ 50 “Analyzer 55 further includes resources (e.g., memory locations . . . including a max/min value block 65 for retaining a maximum and/or minimum value of a parameter or data signal . . . moving average block 66 may be adapted to perform exponentially-weighted moving average”) such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date as a matter of design choice to assign a different accumulator of the plurality of accumulators to each requested sensor data during dynamic reconfiguration in order to relatively reduce memory requirements compared with having dedicated memory for each sensor data corresponding to each sensor device. 

With respect to claim 21, Marko discloses dynamically reconfiguring the plurality of accumulators comprises assigning at least one accumulator in the plurality of accumulators to an available sensor device (¶¶ 44 – 46) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”).
	With respect to claim 22, Marko discloses the configuration data describes what sensor devices are available and which sensor data are to be stored (¶¶ 44 – 46) (¶ 45 “trigger event occurs and subset selector 58 has reconfigured subset configuration 57 according to the event ID, sample data within the new subset is directed through configuration 57 to post-event buffer 52”) (¶ 40 “Controller 50 retrieves predetermined subsets of data as electrical signals from the various operational components (i.e., modules, sensors, and actuators) and periodically stores them within pre-event buffer 51. When a trigger event occurs, controller 50 retrieves and stores additional data in post-event buffer 52”) (¶ 42 “A subset configuration 57 controls a selection of data within all the data signals available for collection”).

Response to Arguments
With respect to the 112(a) rejection, written description, Applicants arguments are persuasive and the rejection is withdrawn. 
With respect to the 103 combination rejection in view of the combined teachings of Marko and Midgley, the proper prior art reference number is 20070185646 to Anke et al. (Anke). The previous rejection is the same as the previous office action with the proper application number. 

Previously Cited Prior Art

¶ 22: In a further aspect of the present disclosure, a vehicle diagnosis system performs a diagnosis-related process for a vehicle that has an electric power regeneration function that is performed by using a generator in a certain condition satisfied state. The vehicle diagnosis system includes at least two of a first accumulator, a second accumulator, and a third accumulator. The first accumulator determines a number of brake pedal depressions or a total time of brake pedal depression, each of the brake pedal depressions exceeding a preset amount of brake pedal depression. The second accumulator determines a total number or a total time of missing electric power regenerations by the generator during brake pedal depression periods exceeding the preset amount of brake pedal depression. The third accumulator determines a total number or a total time of electric power regenerations by the generator during the brake pedal depression periods exceeding the preset amount of brake pedal depression. The vehicle diagnosis system also includes at least one of an output section outputting to an external device that is external to the vehicle at least two pieces of information derived from the at least two of the first accumulator, the second accumulator, and the third accumulator, or an abnormality determiner determining an abnormality of the vehicle based on the at least two pieces of information.
¶ 617- 619: The expected power accumulator 325 is configured to obtain an expected amount of electric power that should be generated by the power regeneration, i.e., by the expected event, (i.e., the expected amount of the regeneration power accumulated from all occurrences of the expected events in the current trip) as the event count value Creq.
¶ 633-649 However, the expected power accumulator 335 may be omitted and a brake pedal accumulator 348 (i.e., a first accumulator) may be provided, which obtains the number of times when a brake pedal operation amount exceeds a preset amount based on the detection by the brake sensor 41r. The preset amount may be a threshold pedal pressure, travel distance, or the like.
   [0650] The regeneration power accumulator 346, the brake pedal accumulator 348 and the missing regeneration accumulator 349 described above may be arbitrarily combined.
   [0652] In each of the above modifications of FIG. 36, the brake pedal accumulator 348 is configured to obtain the number of times of a preset amount of depression of the brake pedal based on 
[0221] The even time counter 115 is configured to obtain the event counted value Creq as a counted value of an accumulated time of occurrences of the "expected event".
0533] The communicator 307b, which is provided in the hybrid ECU 52, sends the newest/latest value of the event count value Creq obtained by the event counter 305 and the newest value of operation count value Cgen obtained by the regeneration counter 306 to the external device C according to a request from the external device C, or the like. These newest values sent to the external device C by the communicator 307b may be memorized by the event counter 305, or by the regeneration counter 306, or may also be memorized by a memory provided in the vehicle diagnoser 307.
FIG. 30 
¶ 559 An initialization routine shown in FIG. 29 is started by a main CPU in the hybrid ECU 52 immediately after a start of the hybrid system by the start switch 42. After the start of this routine, in Step 3310, the routine resets a count request flag Fc first (Fc=0). Next, an already-counted flag Fd is reset in Step 3320 (Fd=0). Then, such routine is finished.
[0561] In Step 3403, memory values of the event count value Creq and the operation count value Cgen are cleared (i.e., reset of the values: Creq=0 and Cgen=0). Further, a greenhouse gas increase determination flag Err is cleared (i.e., Err=0). That is, greenhouse gas increase determination conditions in the greenhouse gas increase determiner 307c are reset.
U.S. Patent Application publication No. 20120158211 is cited to disclose prior art by the same assignee with similar data bus configuration, drawings, wireless communications;
U.S. Patent Application publication No. 20160146615 is cited to disclose a similar invention by the instant assignee;
7391299 is cited to disclose FIG. 6: 636, convert message protocol, 640 run configuration / monitoring;
U.S. Patent No. 8712633 is cited to disclose FIG. 5; 
U.S. Patent No. 9607449 is cited to disclose controller 50 prioritizes among on-board vehicle systems and mobile communication devices in vehicle 10 to control access to the limited number of communication channels available with network interface 48;
U.S. Patent Application publication No. 20170318117 to Stenneth is cited to disclose prioritizing sensor data reports for transmission to data center and a vehicle telematics device (¶ 32 “autonomous driverless vehicle may provide substantial data in real time, for example, telematics sensors generate data at a high rate”) (i.e., telematics control unit 703, FIG. 7) (1300, FIG. 13) (communications platform 109, FIG. 1) (¶ 39 “ coordination platform 109 may prioritize the sensor data retrieval process”) comprising: 
a processor (processor 1302, FIG. 13); a memory containing a dynamic telematics messaging application (1304, 1306, 1320 FIG. 13) (¶ 89 “At least some embodiments of the invention are related to the use of computer system 1300 for implementing some or all of the techniques described herein”) (1400, FIG. 14) (communications platform 109, FIG. 1) (FIG. 2, modules) (Database 111, FIG. 1); 
a plurality of accumulators (¶ 33 “telematics sensor data . . . system 100 may use the local cache storage policy and/or the parameters values to store data in a cache”); and a communications interface (1370, communications interface, FIG. 13) (¶ 36), 
wherein the dynamic telematics messaging application directs the processor to obtain a first message data describing a requested set of sensor data using the communications interface (¶ 39 “coordination platform 109 may prioritize the sensor data retrieval process”) (Application 103a – 103n, via communication network 107, with coordination platform 109, FIG. 1) (¶ 38 “coordination platform 109 may cause, at least in part, a specification of one or more prioritization attributes for one or more sensors associated with at least one transmitting entity. The coordination platform 109 may process and/or facilitate a processing of one or more sensor data to determine their attributes”) 
dynamically reconfigure the plurality of accumulators to measure the requested set of sensor data and transmit a second message data describing the measured set of sensor data (¶ 38 “determine 
¶ 40 “each sensor data stored in the database 111 has timestamp”) 
¶ 41 “coordination platform 109 may receive at least one sensor data request from at least one receiving entity based, at least in part, on the availability of sensor data, location of at least one vehicle, or a combination thereof”
¶ 41 “coordination platform 109 may transmit sensor data from the at least one UE 101 associated with the at least one vehicle to the cloud based, at least in part, on a request from the cloud”
¶42 “coordination platform 109 may store one or more sensor data based, at least in part, on priority information, cache ability information, cache duration information, or a combination thereof. Then, the coordination platform 109 urgency of processing information for one or more sensor data. Subsequently, the coordination platform 109 may transmit one or more sensor data at a certain resolution from the database 111 based on sensor data attributes.”)
With respect to claim 2, Sten discloses the processor comprises a plurality of processing engines (¶ 80 “A processor (or multiple processors) 1302 performs a set of operations on information as specified by computer program code related to process and transmit sensor data in a bandwidth efficient manner”) (1300, FIG. 13) (¶ 93 “processor 1403 may include one or more processing cores with each core configured to perform independently”)
With respect to claims 4 and 10, Sten discloses a first processing engine in the plurality of processing engines is directed to transcode the first message data into a format usable by a second processing engine in the plurality of processing engines (¶ 46 “The protocols are effective at different layers of operation within each node, from generating and receiving physical signals of various types, to selecting a link for transferring those signals, to the format of information indicated by those signals, to identifying which software application executing on a computer system sends or receives the information. 
	U.S. Patent No. 8065342 (Refa) is cited to disclose a dynamic telematics messaging system comprising: at least one vehicle telematics device (refa: Figure 23); a dynamic telematics messaging server comprising: at least one processor (refa: Column 5, lines 10-18); a memory containing a messaging application (refa: Column 5, lines 10-18), wherein the messaging application directs the at least one processor to: obtain a first message data from the at least one vehicle telematics device encoded in a first message format (refa: Figure 23, 2304); transcode the first message data into a second message format (refa: Figure 23, 2306-2308); process the transcoded message data (refa: Figure 2312-2316); and provide the transcoded message data (refa: Figure 23, 2318).
Refa discloses that transcoding the first message data into a second message format comprises classifying the first message data by identifying the first message format (refa: Column 18, lines 21-36. The format is converted from a device-specific format to a standardized format. To do such a conversion, the first message format would have to be identified.).
refa discloses that processing the transcoded message comprises applying an appropriate processing module to the transcoded message data (refa: Figure 23. A processing module is applied, and thus it is appropriate.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667